Title: Enclosure II: Edmund Randolph to Jean-Antoine-Joseph Fauchet, 19 June 1794
From: Randolph, Edmund
To: Fauchet, Jean-Antoine-Joseph


                        
                           
                           [June] 19. 1794.
                        
                        E. Randolph with respects to Mr Fauchet informs him, that he shall by the post of tomorrow take proper measures in the case of Mr Juteau to obtain all its particulars, and will communicate the result to Mr Fauchet.
                     